IN THE SUPREME COURT OF THE STATE OF NEVADA


                     IN THE MATTER OF DISCIPLINE OF                            No. 83817
                     ELAINE A. DOWLING, BAR NO. 8051.
                                                                               FILED
                                                                               JAN 1 4 2022



                       ORDER APPROVING CONDITIONAL GUILTY PLEA AGREEMENT
                                   This is an automatic review of a Southern Nevada Disciplinary
                     Board hearing panel's recommendation that this court approve, pursuant
                     to SCR 113, a conditional guilty plea agreement in exchange for a stated
                     form of discipline for attorney Elaine A. Dowling. Under the agTeement,
                     Dowling admitted to violating RPC 1.7(a) (conflict of interest: current
                     clients), RPC 1.8(h)(1) (conflict of interest: current clients: specific rules),
                     RPC 2.4 (lawyer serving as a third-party neutral), RPC 4.1 (truthfulness in
                     statements to others), and RPC 8.4(c) (misconduct). She agreed to a six-
                     month suspension stayed during a two-year probationary period with
                     conditions.
                                   Dowling has admitted to the facts and violations as part of her
                     guilty plea agreement. The record therefore establishes that she violated
                     the above-cited rules by failing to disclose she was not a third-party neutral
                     when acting as an escrow agent for a transaction between her client and an
                     unrepresented non-client, by failing to timely inform the non-client to seek
                     independent counsel, by limiting her liability in the escrow agreement, and
                     by passing along incorrect information in response to the non-client's
                     request for assurances that Dowling's client would fulfill the underlying
                     contract.
SUPREME COURT
       OF
    NEVADA
                                                                                    21.-014111
(0) I94M    c4P;ID
                                  The issue for this court is whether the agreed-upon discipline
                     sufficiently protects the public, the courts, and the legal profession. See
                     State Bar of Nev. v. Claiborne, 104 Nev. 115, 213, 756 P.2d 464, 527-28
                     (1988) (explaining the purpose of attorney discipline). In determining the
                     appropriate discipline, we weigh four factors: "the duty violated, the
                     lawyer's mental state, the potential or actual injury caused by the lawyer's
                     misconduct, and the existence of aggravating or mitigating factors." In re
                     Di.scipline of Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008).
                                  Dowling admitted that she knowingly violated duties owed to
                     the public and to the profession. The non-client suffered injury by Dowling
                     not advising it to seek independent counsel before entering into the escrow
                     agreement, which allowed for immediate payment of the funds placed in
                     escrow to Dowling's client and purported to limit Dowling's liability. The
                     baseline sanction for such misconduct, before considering aggravating or
                     mitigating circumstances, is suspension. Standards for Imposing Lawyer
                     Sanctions,     Compendium of Professional Responsibility Rules and
                     Standards, Standard 4.32 (Am. Bar Ass'n 2018) (providing that suspension
                     is appropriate "when a lawyer knows of a conflict of interest and does not
                     fully disclose to a client the possible effect of that conflict, and causes injury
                     or potential injury to a client"). The record supports the panel's findings of
                     one aggravating circumstance (substantial experience in the practice of law)
                     and one mitigating circumstance (absence of selfish or dishonest motive).
                     Considering all four factors, we conclude that the agreed-upon discipline is
                     appropriate.
                                  Accordingly, we hereby suspend Elaine A. Dowling for six
                     months, stayed during a two-year probationary period subject to the
                     following conditions: Dowling participate in a legal practice mentoring

SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A    C4SDP
                program; she participate in a Nevada Lawyer Assistance Program
                evaluation and all recommended folloW-up; she take eight additional CLE
                credits in law practice management, one of which must be on the topic of
                engagement agreements; she cease all business relationships with former
                Nevada attorney Shawn Hackman; and she not engage in any conduct that
                results in a letter of reprimand or more severe discipline. Dowling shall
                also pay the costs of the disciplinary proceedings, including $2,500 under
                SCR 120, within 30 days from the date of this order, if she has not done so
                already. The State Bar shall comply with SCR 121.1.
                            It is so ORDERED.



                                                          4:24.,M.Stylmomm,C.J.
                                                         Parraguirre


                                                                            17-         J.
                                                         Hardesty


                                                                                        J.




                cc:   Chair, Southern Nevada Disciplinary Board
                      Pitaro & Fumo, Chtd.
                      Bar Counsel, State Bar of Nevada
                      Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                     3
10) 1947A